DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 and 23-24 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  
“a first inlet in fluid communication with the cavity to deliver fluid to the test sample; 
a second inlet in fluid communication with the cavity to deliver fluid to the test sample, the first inlet configured to deliver fluid to the test sample in a direction substantially perpendicular to a direction that the second inlet is configured to deliver fluid to the test sample…”
(Claims 2-13 are dependent on claim 1.)

With respect to independent claim 14, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited method steps, including the following allowable subject matter (which essentially equivalent to the allowable subject matter for claim 1):  
“flowing fluid through a test sample using a first fluid inlet and a fluid outlet; 
flowing fluid through the test sample using another fluid inlet and the fluid outlet, wherein the first inlet is configured to deliver fluid to the test sample in a direction perpendicular to a direction that the other fluid inlet is configured to deliver fluid to the test sample…”
(Claims 15-20 and 23-24 are dependent on claim 14.)


Conclusion
This application is in condition for allowance except for the following formal matters: 

Specification
The disclosure is objected to because,
 throughout the specification, “FFCP” appears to be a typographical error, which could be changed to --FFFP-- (which stands for “Fracture Face Formation Permeability”).
  The disclosure is also objected to because in paragraph [0111], “sensor 206” appears to be a typographical error, which could be changed to --sensor 2006-- (which is shown in the application drawings Figs. 2A-2Q).
  Appropriate correction is required.

Claim Objections
Claims 21-24 are objected to because of the following informalities.
Claim 21 is identical to claim 15, thus needs to be cancelled (or would be rejected).
Claim 22 is identical to claim 16, thus needs to be cancelled (or would be rejected).
Claim 23 is written to be dependent on claim 44 (“44” appears to be a typographical error).  It appears that applicant had intended to have claim 23 dependent on claim 14 instead.  Therefore, claim 23 could be amended to be:  
--The method of claim [[44]] 14, further comprising heating the test sample and fluid while fluid flows through the test sample.--

--The [[system]] method of claim [[1]] 14, wherein the fluid comprises brine, hydrocarbon, acid, gas, fracturing fluid, a single phase, multiple phases, or any combination thereof.--
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record discussed below and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0335374 A1 to Kanj et al. (closest prior art of record found) discloses a system/method to analyze a test sample, comprising essentially all the structures/steps recited in independent claims 1 and 14, except for the allowable subject matter(s).
As shown in figs. 5, 6 (reproduced below), Kanj system comprises:
a housing (13) having a cavity defined therein for holding a test sample (14); 
a first inlet (2) in fluid communication with the cavity to deliver fluid (15) to the test sample (14); 
an outlet (1) in fluid communication with the cavity to receive fluid from the test sample (14); 

at least one sensor (261, 262, 263) configured to, while fluid (15) flows from at least one of the inlets (2) through the test sample (14) to the outlet (1), determine a fluid characteristic, a test sample characteristic (e.g.,  permeability; Pars. 0058-0060; 0070; 0074; 0089), or any combination thereof.

    PNG
    media_image1.png
    994
    718
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    755
    756
    media_image2.png
    Greyscale

Kanj et al. doesn’t teach the allowable subject matter(s):  “a second inlet in fluid communication with the cavity to deliver fluid (15) to the test sample (14), the first inlet (2) configured to deliver fluid (15) to the test sample (14) in a direction substantially perpendicular to a direction that the second inlet is configured to deliver fluid (15) to the test sample (14).”

Kanj et al. as well as the present invention thereby analyze the test sample/core by at least injecting fluid into the test sample/core in a radial direction of the test sample/core.  Kenj et al. however anticipates an approach having no second fluid inlet in fluid communication with the cavity to deliver fluid (15) to the test sample (14), the first inlet (2) configured to deliver fluid (15) to the test sample (14) in a direction (e.g., a longitudinal/vertical direction) substantially perpendicular to a (radial/horizontal) direction that the second inlet is configured to deliver fluid (15) to the test sample (14).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 10, 2021